Title: From Thomas Jefferson to Sarah Mease, 26 March 1801
From: Jefferson, Thomas
To: Mease, Sarah



Dear Madam
Washington Mar. 26. 1801.

I am honoured with your favor of the 20th. inst. on the subject of mr Hall, and I readily ascribe honor to the motives from which it proceeds. the probable sufferings of a wife & numerous family are considerations which may lawfully weigh in the minds of the good, and ought to prevail when unopposed by others more weighty. it has not been the custom, nor would it be expedient for the executive to enter into details of justification for the rejection of candidates for offices or removal of those who possess them. your good sense will readily percieve to what such contests would lead. yet my respect for your understanding & the value I set on your esteem, induce me, for your own private & personal satisfaction confidentially to say that an officer who is entrusted by the law with the sacred duty of naming judges of life & death for his fellow citizens, and who selects them exclusively from among his political & party enemies, ought never to have in his power a second abuse of that tremendous magnitude. how many widows and orphans would have been this day weeping in the bitterness of their losses, had not a milder sense of duty in another stayed the hand of the executioner. I mean no reflection on the conduct of the jurors. they acted according to their conscientious principles. I only condemn an officer, important in the administration of justice, who selects judges for principles which lead necessarily to condemnation. he might as well lead his culprits to the scaffold at once without the mockery of trial. the sword of the law should never fall but on those whose guilt is so apparent as to be pronounced by their friends as well as foes. pardon, my dear, Madam, these rigorous justifications of a duty which has been a painful one to me, and which has yet to be repeated in some cases of greater feeling. you will see in them proofs of my desire to preserve your esteem, and accept assurances of my highest consideration & respect.

Th: Jefferson

